     Case 2:17-cv-00980-APG-DJA Document 95 Filed 04/27/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      BANK OF NEW YORK MELLON,                              Case No. 2:17-cv-00980-APG-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      AZURE ESTATES OWNERS
 9    ASSOCIATION, et al.,
10                           Defendants.
11

12          Presently before the Court is Defendant Ricardo Fojas’ Motion for Additional Discovery

13   (ECF No. 93), filed on April 2, 2020 and Motion to Extend Joint Pretrial Order Deadline (ECF

14   No. 94), filed on April 9, 2020.

15          This case involves a non-judicial foreclosure sale by a homeowners’ association. The

16   bank seeks a declaration that its deed of trust, which secures a loan, was not extinguished by the

17   foreclosure sale. (Compl. (ECF No. 1).) The Falls Family Trust purchased the home at issue at

18   the foreclosure sale. (Id.) After this litigation commenced, Fojas substituted in as a party in place

19   of the Falls Family Trust. (Order (ECF No. 38).)

20          Fojas now moves for an additional discovery period as he indicates that there was

21   insufficient discovery done on the cross-claims. Specifically, he seeks to discover more

22   information on the alleged tender of payment by Plaintiff and the reasons for the HOA rejecting

23   it. Significantly, he fails to cite the excusable neglect standard. Moreover, the discovery period

24   ended on June 12, 2019. (ECF No. 39). Further, the parties have filed dispositive motions, which

25   have been decided. As such, the Court finds that Fojas has not presented sufficient excusable

26   neglect to re-open discovery at this late date and his request will be denied.

27          Fojas also requests another extension of time to file the joint pretrial order on the

28   remaining issues due to difficulties communicating with opposing counsel amid the COVID-19
     Case 2:17-cv-00980-APG-DJA Document 95 Filed 04/27/20 Page 2 of 2




 1   crisis. The Court notes that an extension was previously granted. (ECF No. 87). Fojas’ second

 2   request will be granted to extend the deadline from April 12, 2020 to May 12, 2020. However, no

 3   further extensions will be granted absent exceptional circumstances.

 4          IT IS HEREBY ORDERED that Defendant Ricardo Fojas’ Motion for Additional

 5   Discovery (ECF No. 93) is denied.

 6          IT IS FURTHER ORDERED that Defendant Ricardo Fojas’ Motion to Extend Joint

 7   Pretrial Order Deadline (ECF No. 94) is granted. The parties proposed joint pretrial order is due

 8   by May 12, 2020.

 9

10          DATED: April 27, 2020.

11

12
                                                         DANIEL J. ALBREGTS
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
